183 S.E.2d 687 (1971)
279 N.C. 511
Reginald S. HAMEL, Ancillary Administrator of the Estate of William Thomas McDowell, Jr.
v.
YOUNG SPRING & WIRE CORP. et al.
Supreme Court of North Carolina.
October 5, 1971.
Claude R. Dunbar, Hunter M. Jones, for plaintiff.
John H. Small, R. C. Carmichael, Jr., for defendants Young Spring & Wire Corp., Paul Handeman, Inc., and Daybrook-Ottawa Corp.
Carpenter, Golding, Crews & Meekins, Michael K. Gordon, for defendant Twin-States Truck Equipment Co.
Petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 182 S.E.2d 839.
Denied.